

116 S487 IS: Energy Infrastructure Demand Response Act of 2019
U.S. Senate
2019-02-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 487IN THE SENATE OF THE UNITED STATESFebruary 14, 2019Mr. Whitehouse (for himself and Mr. King) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo require the Secretary of Energy to establish a natural gas demand response pilot program, and
			 for other purposes.
	
 1.Short titleThis Act may be cited as the Energy Infrastructure Demand Response Act of 2019.
		2.Natural gas demand response pilot program
 (a)DefinitionsIn this section: (1)CommissionThe term Commission means the Federal Energy Regulatory Commission.
 (2)Pilot programThe term pilot program means the natural gas demand response pilot program established under subsection (b)(1). (3)SecretaryThe term Secretary means the Secretary of Energy.
				(b)Establishment
 (1)In generalNot later than 150 days after the date of enactment of this Act, the Secretary, in consultation with the Commission, shall establish a natural gas demand response pilot program to use the latest demand response technology from the energy sector for natural gas—
 (A)to reduce the cost of energy for consumers; (B)to reduce market price volatility;
 (C)to increase reliability of the energy system; and (D)to achieve reductions in air emissions and other benefits.
					(2)Eligible entities
 (A)In generalExcept as provided in subparagraph (B), to be eligible to participate in the pilot program, an entity shall be—
 (i)a gas utility, including a local distribution company; (ii)a State public utilities commission;
 (iii)an electric utility, including a local distribution company; (iv)a municipality;
 (v)a large industrial consumer, large commercial consumer, or retail marketer of natural gas; or
 (vi)a third-party energy efficiency program administrator. (B)LimitationsAn entity described in any of clauses (ii) through (v) of subparagraph (A) shall not be eligible to participate in the pilot program if the State law to which the entity is subject specifically precludes the participation of the entity in a natural gas demand response pilot program.
 (3)RequirementThe Secretary shall carry out the pilot program under different scenarios, including in a region that is experiencing fuel shortages or natural gas infrastructure constraints that cause the cost of energy to increase for consumers.
				(4)Data collection
 (A)In generalIn carrying out the pilot program, the Secretary shall collect data, including data on, with respect to the regions in which the pilot program is carried out—
 (i)the reduction in natural gas usage;
 (ii)decreases in the frequency and severity of natural gas infrastructure constraints; and (iii)changes in energy costs and reliability.
 (B)ReportThe Secretary shall submit to the Committee on Energy and Natural Resources of the Senate and the Committee on Energy and Commerce of the House of Representatives a report describing—
 (i)how to improve data collection; (ii)the metrics that should be used to quantify natural gas demand response usage; and
 (iii)opportunities to improve the measurement and verification of changes in natural gas consumption resulting from natural gas demand response measures, including opportunities to collect data that could be used to estimate the quantity of natural gas that could be shifted through the implementation of natural gas demand response measures.
						(c)Applications; certification
 (1)In generalOn establishment of the pilot program under subsection (b)(1), the Secretary shall submit to all relevant eligible entities notice that the Secretary is accepting applications for the pilot program.
				(2)Submission of applications
 (A)In generalNot later than 200 days after the date of enactment of this Act, each eligible entity desiring certification to participate in the pilot program shall submit to the Secretary an application containing such information as the Secretary may require.
 (B)Authority to require certain informationThe Secretary may require as part of the application under subparagraph (A) information on— (i)the current energy prices and energy supply issues in the region in which the eligible entity is located; and
 (ii)how implementation of the pilot program in the region in which the eligible entity is located can alleviate the current energy prices and energy supply issues in the region.
 (3)CertificationNot later than 250 days after the date of enactment of this Act, the Secretary shall notify each eligible entity that applied for certification under paragraph (2)(A) of whether the eligible entity is certified to participate in the pilot program.
 (d)TerminationThe pilot program shall terminate on the date that is 5 years after the date on which the pilot program is established under subsection (b)(1).
 (e)Authorization of appropriationsThere is authorized to be appropriated to carry out the pilot program $10,000,000.